Citation Nr: 0122017	
Decision Date: 08/31/01    Archive Date: 09/06/01

DOCKET NO.  99-20 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a chronic neck 
condition.  

2.  Entitlement to service connection for a head injury.  

3.  Entitlement to service connection for a nasal injury.  

4.  Whether new and material evidence has been submitted or 
secured sufficient to reopen a claim for service connection 
for a right knee condition.  

5.  Whether new and material evidence has been submitted or 
secured sufficient to reopen a claim for service connection 
for loss of teeth due to trauma.  

6.  Whether new and material evidence has been submitted or 
secured sufficient to reopen a claim for service connection 
for sinusitis.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from January 1942 to October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of May 1999 from the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for a 
chronic neck condition, a head injury, and a nasal injury and 
continued a zero percent evaluation for service-connected 
malaria.  The RO also determined that new and material 
evidence adequate to reopen claims for service connection for 
a right knee condition, loss of teeth due to trauma, and for 
sinusitis had not been submitted.  The RO also denied 
entitlement to a 10 percent evaluation based on multiple, 
noncompensable, service-connected disabilities.  

The veteran was afforded a personal hearing at the RO in 
January 2000 at which time he dropped his claim for 
entitlement to an increased evaluation for malaria.  On the 
basis of the hearing officer's decision, the RO granted a 10 
percent evaluation for multiple, noncompensable, service-
connected disabilities effective from January 1999.  The 
veteran was notified that his appeal was resolved on this 
issue only.  

A personal letter from the veteran was received at the Board 
in August 2000.  This statement had not been considered by 
the regional office; however, pursuant to 38 C.F.R. 
§ 20.1304(c), initial review by the regional office was 
waived in writing by the veteran's representative. 


FINDINGS OF FACT

1.  VA's duty to notify and assist the veteran has been 
satisfied.

2.  There is no competent, probative and credible evidence 
that the veteran's claimed chronic neck condition, first 
noted decades after service, is related to service.

3.  A claimed head injury is not shown in the service medical 
records, no residuals of the claimed injury were found on the 
separation examination, and there is no competent, credible 
and probative evidence that the veteran now has residuals of 
the claimed in-service injury.   

4.  There is no competent, credible and  probative evidence 
that a deviated nasal septum or any other nasal disorder, 
first noted decades after service, related to service.

5.  The RO denied entitlement to service connection for a 
right knee condition, loss of teeth due to trauma, and 
sinusitis in January 1997; the veteran initiated but did not 
perfect an appeal.  

6.  The additional evidence added to the record since the 
January 1997 RO rating decision, is cumulative and 
repetitious; does not bear directly and substantially upon 
the specific matter under consideration; and/or by itself or 
in connection with evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of these claims.


CONCLUSIONS OF LAW

1.  A chronic neck disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-98 (2000); 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001); 38 C.F.R. § 3.303 (2000).

2.  The veteran does not have residuals of a head injury 
claimed to have been incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-98 (2000); 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 38 C.F.R. § 3.303 (2000).

3.  A nasal injury was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-98 (2000); 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001); 38 C.F.R. § 3.303 (2000).

4.  The RO's decision in January 1997 denying entitlement to 
service connection for a right knee condition, loss of teeth 
due to trauma and sinusitis is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.1103 (2000).  

5.  No new and material evidence has been presented to 
warrant reopening the claim of entitlement to service 
connection for a right knee condition, loss of teeth due to 
trauma and sinusitis.  38 U.S.C.A. § 5108 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 38 U.S.C.A. § 5103A 
(West Supp. 2001); 38 C.F.R. § 3.156(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran's service medical records reflect that in January 
1942 he was treated for mumps.  In March 1943 he complained 
of a headache, and his throat was noted to be injected.  He 
was seen for acute nasopharyngitis in August and December 
1943 and in February 1944.  In December 1943 he was 
hospitalized for malaria and nasopharyngitis.  The service 
separation examination in October 1945 revealed that there 
were no nasal abnormalities, no musculoskeletal defects and 
no other relevant abnormal findings.  The veteran denied all 
illnesses and injuries other than malaria and nervousness.  
The service medical records are negative for any complaints 
or findings of a right knee injury, sinusitis, a chronic neck 
condition, a head injury or a nasal injury.  

Service medical records pertaining to the veteran's dental 
status show that at the time of entrance into service in 
January 1942, it was noted that tooth R2 was missing and that 
tooth L1 might be restored.  A handwritten notation and a 
marking on the dental chart show that tooth R2 was missing 
and had been replaced by a serviceable fixed bridge that 
included R 3.  In September 1942 a dental examination was 
performed and then treatment was given for caries of R1 and 
L2.  Clinical records reflect that Capt. R. D. Baxly treated 
the veteran on March 17, 1944, for an abscessed right tooth.  
On the following day he was admitted to the 67th Station 
Hospital where it was noted that he had been well until the 
prior day when he developed pain in the right upper incisor 
tooth.  He was noted to have swelling around his eye, with a 
provisional diagnosis of infected right upper incisor.  
Examination revealed marked swelling over the anterior aspect 
of the right maxilla and tenderness along the lateral aspect 
of the right nasal fold.  A few days after admission tooth R1 
was extracted.  The pertinent final diagnosis was abscess, 
periapical, acute of tooth R1, cause undetermined.  On the 
day that he was discharged from the hospital he was noted to 
have cellulitis of the upper right jaw for which he was sent 
to his quarters, with return to duty on the following day.  
In May 1945, at Rosecrans Field, Missouri the veteran had a 
fixed bridge inserted.  The dental chart shows that upper 
teeth R1 and 2 and L1 were missing, that R2 was replaced by a 
fixed bridge that was attached to R 3, and that a bridge was 
to be made to replace R1 and L1.  Impressions were taken and 
on May 30 a bridge was inserted replacing L1, R1 and R 2.   
The October 1945 report of examination prior to discharge 
from service shows that the veteran had no abnormalities of 
the gums or mouth.  He had missing teeth at R1 and 2 and L1 
with a fixed bridge replacing those teeth and abutments of R3 
and L2.  This dental work was classified as Cl IV.   

In a claim for VA disability benefits received in June 1946, 
the veteran claimed service connection for malaria and 
mentioned that while in service he had received a three tooth 
stationary dental bridge at the Station Hospital, Rosecrans 
Field in St. Joseph, Missouri.  No other medical/dental 
conditions were mentioned. 

In January 1947, the RO awarded service connection for teeth 
#8-9 and assigned a noncompensable evaluation.  Tooth #8 was 
the right superior central incisor and Tooth #9 was the left 
superior central incisor.   The veteran was advised of this 
in March 1947.  Based on additional information, in an 
October 1947 rating decision the RO rated for outpatient 
treatment only Teeth #8-9-10.  Tooth #10 was the left upper 
lateral incisor.  (This is a different numbering system from 
that used in the service records but corresponds to the teeth 
identified in the service records as replaced by a bridge.)  
The veteran was notified by letter dated in November 1947 of 
the decision and that he was entitled to treatment for the 
particular teeth which were service connected. The RO also 
granted service connection for malaria, with a zero percent 
rating assigned from October 1945 to July 1946, a 10 percent 
rating assigned from July 1946 to August 1947, and a zero 
percent rating assigned from August 1947.  

In June 1947 a private dentist advised the VA that because 
the veteran had been moving he neglected to have a dental 
examination.  

In October 1948, the RO wrote to the veteran in reference to 
a statement that he had one tooth filled in 1943 at the 
Dental Clinic at the British Gold Cost.  The veteran was 
notified that another search for this record would be made if 
the veteran would provide additional detailed information.  
The veteran was also notified to submit information as 
described relating to any dental treatment or a dental 
examination within one year following separation from 
service.  The veteran did not reply.  

In an October 1992 statement, D. Cryan, M.D., wrote in regard 
to the veteran's malaria. 

In March 1993 the veteran submitted a billing statement from 
C. Moneyhan, D.C., indicating treatment dating back to the 
1980s for a lumbar spine disorder. 

The veteran filed a claim in July 1996 for service connection 
for a right knee disorder, a sinus condition, his "top 4 
front teeth knocked out," and malaria which was already 
service connected.  

Evidence received subsequent to the July 1996 claim includes 
a copy of a January 1959 statement by C. Leavitt, M.D., 
indicating that the veteran had had recent acute traumatic 
swelling of the right knee.  Physical examination revealed a 
slightly swollen right knee and was otherwise essentially 
normal.  An X ray examination revealed slight hypertrophic 
changes of the right knee.  Dr. Leavitt indicated that extra 
rest and avoidance of injury would allow the knee to heal 
quickly.  

Records from the Mayo Clinic note that the veteran was seen 
in January 1995 with a history of discomfort in the right 
knee for many years "originating from an injury during World 
War II," which had worsened recently.  Following a physical 
examination and X-ray studies it was the doctor's opinion 
that the veteran had severe degenerative arthritis of the 
right knee, with mild changes in the left knee.   The veteran 
underwent right knee arthroplasty at the Scottsdale Hospital 
in May 1995, where it was noted that he had a long history of 
increasingly severe right knee pain.   

Mayo Clinic records also show that in April 1995 the veteran 
gave a three-month history of nasal blockage and phlegm.  A 
sinus X-ray showed mucosal thickening.  An undated record 
entry shows that the veteran complained of congestion, that 
he had a septal deformity and that the impressions were 
rhinitis and sinusitis.  

The veteran was afforded a VA joints examination in August 
1996, at which it was noted that he gave a history of his 
teeth having been knocked out in service by a wrench with 
which he was working.  He stated that his sinuses also had 
been injured and attributed his recurrent sinusitis to the 
injury.  He reported recurrent sinus pain and plugging of his 
nose, which he attributed to recurrent sinusitis.  The 
veteran also reported injuring his right knee in 1943 when an 
airplane did a hard landing and that the knee was wrapped.  
Over the years, he had increasing pain and dysfunction until 
he had a successful total knee replacement.  At the time of 
the VA examination, he did not complain of knee symptoms.  
The pertinent impressions were post operative total knee 
replacement, successful; and history of recurrent sinusitis.

At a VA nasal and sinus examination in September 1996 the 
veteran complained of nasal congestion and clear nasal 
drainage for approximately 55 years.  The veteran attributed 
his sinus problems to an episode in service when he was 
working with a wrench which flew out of his hands, striking 
him in the mouth and knocking out three teeth from the 
anterior portion of his maxilla.  The examiner found that the 
veteran's septum was fairly straight.  The diagnosis was 
history of chronic sinus disease.  A CAT scan of the sinuses 
showed maxillary and ethmoidal sinusitis.  The findings were 
reported as compatible with sinusitis of an allergic, 
infectious, or obstructive etiology.  

In a January 1997 rating decision, the RO denied service 
connection for a right knee condition, loss of teeth, and 
sinusitis as not well grounded claims.  With regard to the 
dental claim, the RO determined that no complicating 
condition subject to service connection was shown.  The RO 
found that dental treatment in service was shown to be 
limited to conditions affecting only the teeth or gums and 
noted that compensation is not payable for these conditions.  
The RO denied the claims of service connection for a right 
knee condition and sinusitis as not well grounded.  The RO 
noted that there was no record of treatment in service for a 
right knee condition and that the first record of right knee 
symptoms in 1959 was too remote from service to be related 
thereto.  The RO found that there was no record of treatment 
in service for sinusitis.  The RO notified the veteran in a 
letter of January 24, 1997 and provided him a copy of the 
rating decision.

A January 1997 letter to the veteran's Congressman was 
forwarded to the RO and accepted as a notice of disagreement.  
In the letter the veteran noted that he hurt his right knee 
when the landing gear of a plane gave way and his right leg 
got caught on a seat belt as he exited the plane.  He also 
noted that he still had the front bridge for the teeth that 
were knocked out in service.  He reported that although he 
had been scheduled to return to the United States, he told 
Major Glazier, his commanding officer, that he did not want 
to return without his four upper front teeth so one of his 
buddies took his place on the flight.  The veteran related 
that the plane crashed and he wondered whether his "war 
records" could have been on the plane.  He stated that he 
complained about sinusitis after the hard blow to his head 
before he left Africa.  He included a copy of a card that he 
claimed he was given when he was separated from service along 
with a permanent partial disability of $47.50 a month.  The 
card, issued by the Veterans Administration, has an "x" in 
the blocks next to pension or compensation and outpatient 
treatment.

A March 1997 report of contact contains a written statement 
by the veteran to the effect that after his compensation was 
terminated in 1947 he tried to appeal and went to Fort Des 
Moines to explain that his partial permanent disability had 
been for his right leg and neck and not just malaria but no 
one would listen to him. He explained that he had complained 
about his leg all his life and that in 1995 he had to have a 
knee replacement.  He also reported that while changing 
sparkplugs on a plane in Ethiopia, a wrench slipped and 
knocked out four teeth and that several doctors had said such 
a hard hit could cause neck pain. 

A statement of the case was issued is April 1997; however, 
the veteran did not perfect his appeal and the January 1997 
rating decision became final.  

The RO wrote to the veteran in December 1998 in reply to a 
letter he had sent to the President and First Lady concerning 
his disabilities.  The RO notified the veteran that a review 
of his claims file revealed he had previously established 
service connection for anxiety state and malaria, each 
evaluated as zero percent disabling.  The RO noted that in 
July 1996 he had filed a claim and had been notified in 
January 1997 of the continued zero percent evaluations for 
his anxiety state and malaria.  He also had been notified of 
the determination that his claim for service connection for a 
right knee condition, loss of teeth, and sinusitis was not 
well grounded.  The RO informed the veteran that he had filed 
a notice of disagreement with the decision and was sent a 
statement of the case in April 1997, but that since he had 
not submitted a substantive appeal, his case had been closed.  
The RO notified the veteran that if he desired to reopen his 
claim he was to use the enclosed VA Form 21-4138, statement 
in support of claim, and tell the RO exactly what he was 
claiming.  The veteran was also notified that it would be 
helpful to tell when and where he had received treatment for 
whatever disabilities he claimed.  He was provided a phone 
number to call if he had any questions.

In January 1999, the veteran filed a claim for service 
connection for a neck condition, a right knee disorder, loss 
of teeth and sinusitis.  He again reported having injured his 
knee in 1944, when he had to exit a plane, and that he went 
several times to have it wrapped; that he had had sinus 
problems ever since a wrench slipped during service and 
knocked out four teeth; and that a doctor at the Mayo Clinic 
said the sinus problems and neck soreness could have been 
caused by the wrench incident.  The veteran also stated that 
when he was leaving service Captain Baxly told him that he 
was giving him a partial lifetime disability due to the 
damage malaria caused.  With his claim, the veteran submitted 
a copy of a compensation card assigned to him at the time of 
his initial claim in the 1940s, which he referred to as his 
permanent partial compensation card, and stated that it was 
to pay for the expenses he would have for his nose and neck.  

The RO issued a deferred rating decision in February 1999 
pending receipt of new and material evidence to reopen a 
claim for service connection for a right knee condition, loss 
of teeth and sinusitis, and evidence of treatment since 
discharge for a neck condition.  

The RO wrote to the veteran in February 1999 explaining to 
him that the prior decision denying service connection for a 
right knee condition, loss of teeth, and sinusitis was final.  
The veteran was notified as to the type of evidence needed to 
reopen the claim.  The RO also requested additional 
information regarding the veteran's claim for 
service-connected benefits for his neck condition.  The 
veteran was notified as to the best type of evidence to 
submit.  

The veteran submitted an authorization form for release of 
private medical records, stating that he had sinusitis ever 
since he was hit in the head in Asmara, Ethiopia, in 1944 or 
1945.  The veteran noted that Dr. Nelson at the Mayo Clinic 
at Scottsdale put in a complete knee joint replacement in 
1995 and that Dr. Bansburg at the Mayo Clinic in Scottsdale 
told him that the hard hit to his head in service was what 
had caused most of his head problems and a neck injury.  


In February 1999, the RO requested treatment records from 
Drs. Safarian and Gay.  The RO notified the veteran that it 
had requested medical evidence from these doctors, and 
requested that he ask these physicians to answer the RO's 
request as soon as possible.  The RO also requested that the 
veteran submit a VA Form 21-4142 for Dr. Nelson, and the same 
form for Dr. Bansburg.  The RO notified the veteran that this 
was necessary, as a separate authorization form was needed 
for each physician or facility.  

The veteran was afforded a VA Compensation and Pension (C&P) 
examination in February 1999 for malaria.  The examiner noted 
that there was no claims file to review.  The veteran related 
that his medical records were lost in an aircraft crash 
immediately after World War II.  The examiner commented that 
any dental work that the veteran had had as a result of an 
accident, and any record thereafter, which presumably would 
document the claimed injury, would be intact, as they 
occurred just after the aircraft crash.  The examiner noted 
the veteran's disappointment that the examination was for 
malaria because he believed his real problem was chronic 
sinusitis.  The veteran claimed his chronic sinusitis was 
service related because it resulted from a head injury.  He 
did not allege any residual from his malaria.  

The veteran wrote in a February 1999 statement that at his 
February 1999 VA medical appointment with Dr. Bush to check 
for residuals of malaria he mentioned that his biggest 
problems were sinusitis and his neck.  He wrote that ever 
since the blow to his head, from which he lost most of his 
upper front teeth, he also had had a lot of neck problems and 
at times he could hardly move his head.  To the best of his 
knowledge this happened in Asmara, Ethiopia, sometime in 
1944.  The veteran further claimed he had received $47.50 per 
month for permanent partial disability, as authorized by Dr. 
Baxly at the British Gold Coast, for the medical expenses he 
would have for the rest of his life.  

Private treatment records received from Dr. Bansburg at the 
Mayo Clinic are duplicates of records received prior to the 
XXX rating decision.  Records received from Dr. Safarian and 
Dr. Gay show the veteran was seen in September 1998 for sinus 
congestion.  He was noted to have a history of malaria in 
1943, hernia repair in the 1970s, and knee replacement in 
1995.  In October 1998, the assessments included 
osteoarthritis with right knee replacement, allergic 
rhinitis, and history of malaria.  In January 1999, the 
veteran expressed complaints of his head being "plugged" 
for four days.  The impression was an upper respiratory 
infection.  Additional treatment records are for unrelated 
disorders. 

In a statement received in April 1999, the veteran detailed 
his military experiences from when he was drafted in 1942.  
The veteran related that he was in Asmara, Eritrea, Ethiopia, 
when he lost his upper front teeth and hurt his neck while 
changing plugs on an aircraft engine.  Reportedly, his wrench 
slipped and hit him under the nose hard enough to knock out 
several of his upper teeth and do damage to his neck, which 
still was painful.  The veteran stated that Dr. Baxly had 
told him that he was giving the veteran a partial permanent 
disability of $47.50, because when the veteran got old he was 
going to need it.  The doctor said that the veteran's neck 
would always bother him, and the hit to his head was going to 
leave him with sinus problems that would need to be doctored 
the rest of his life.  The veteran claimed that he should be 
reinstated with back pay for all the money he spent on 
sinusitis and neck pain.   

In a rating decision in May 1999 the RO determined that new 
and material evidence adequate to reopen the claim for 
service connection for a right knee condition, loss of teeth 
due to trauma, and sinusitis had not been submitted. The 
veteran was notified of the decision by letter dated in May 
1999.  

In June 1999 the veteran informed the RO that he had gone for 
X-rays the previous week for neck and sinus problems.  He 
claimed that these were the after-effects of getting hit in 
the head, which knocked out six of his upper front teeth, and 
that he still had a sore neck.  

Outpatient treatment records from the Phoenix VAMC were 
received in July 1999.  It was noted that, although records 
were requested from June 1, 1998, there was  treatment only 
from May 21, 1999.  The veteran reported for his initial 
visit in May 1999 with complaints of pain in his neck, and 
sinus problems for 50 years.  He requested medication and 
X-ray of  his sinuses and neck.  The veteran claimed that he 
had sinusitis and neck pain due to trauma in military service 
and that he also had a history of acute sinusitis.  The 
assessment was allergic rhinitis and neck pain.  An X-ray 
study of the cervical spine performed in May 1999 showed no 
acute fracture or subluxation.  The impression was 
spondylosis of the lower cervical spine (C5-C6-C7).  It was 
noted that the odontoid process appeared unremarkable.  
Flexion and extension views obtained showed no evidence of 
instability.  The veteran sought treatment in July 1999 for a 
chronic cough and a history of allergic rhinitis was noted.  
He stated that he had long-standing sinus and neck pain.  
Reportedly X-ray films of his neck showed spur formation and 
disc disease.  Old X-rays of the sinuses were reviewed.  The 
assessment was degenerative joint disease of the spine, and 
chronic allergic rhinitis with sinus congestion. 

In a September 1999 letter, the RO again informed the veteran 
of the history of his claim filed in July 1996 for a right 
knee condition, loss of teeth, sinusitis and that the January 
1997 decision was final.  The RO further informed the veteran 
of the status and chronology of his pending claims.  

In September 1999 the veteran wrote a statement concerning 
the accident in Asmara, Ethiopia, which resulted in the loss 
of "6" of his upper teeth and in many years of pain and 
suffering due to sinusitis and neck pain.  He wrote that a 
second accident happened at the British Gold Coast "Accra," 
which is now called Ghana.  The veteran reported that when 
his plane landed at the air base the landing gear gave way, 
and the plane went into a spin.  The veteran went out the 
escape hatch, and on the way out caught his right leg on a 
seat belt and twisted his knee so badly that on several 
occasions he had to have fluid drained out of it.  The 
veteran put up with this pain until May 1995, when he had a 
knee replacement.  He claimed that the partial permanent 
disability that was taken away from him in 1948 was $47.50 
per month and that it was supposed to have taken care of his 
medications and doctor bills.  

After review of the additional evidence submitted, the RO 
determined in a September 1999 rating decision that no change 
was warranted in the veteran's rating.  The RO issued a 
statement of the case in October 1999.  

The veteran wrote again in November 1999 about the accident 
in Asmara, Ethiopia, and recalled that it had to have been in 
June or July of 1944.  He claimed that he had lost "5" of 
his upper teeth, had a lot of pain from the accident, hurt 
his neck and saw a doctor.  The veteran stated that he had 
been instructed to put his clothes and his sealed orders on 
the plane on which he had been scheduled to leave for the 
United States, and that he wondered if all of his records for 
his overseas work were burned when the plane crashed.  He 
claimed that he had his teeth fixed after the plane crash and 
thought that there should be a record of this.  

The veteran appeared at a personal hearing at the regional 
office in January 2000.  A copy of the transcript is in the 
claims file.  At the hearing, the veteran withdrew the issue 
of an increased evaluation for malaria.  There was a 
discussion as to the number of teeth being claimed due to 
traumatic loss.  The hearing officer observed that the 
discharge examination report indicated the veteran had a 
bridge covering three teeth anchored on the two teeth on 
either side and that although five teeth were involved, two 
of them were the anchors for the bridge.  The veteran replied 
that then there were five teeth broken.  The veteran 
testified that he had no missing teeth at the time of his 
entrance onto active duty in early 1942.  The hearing officer 
pointed out that the two teeth that anchored the bridge were 
not listed as damaged in the service medical records, but it 
could be taken up as an issue.  The veteran testified that 
while changing spark plugs on an aircraft engine, the wrench 
slipped and hit him in the head, knocking him out for about 
half an hour.  He claimed that he got hit in the mouth with 
"the breaker bar," knocking out his teeth, and giving him a 
chronic neck condition and a terrible headache.  His head was 
swollen after the injury and this blow also caused the sinus 
injury.  The veteran related that he was scheduled to return 
to the United States when he was delayed to have his teeth 
repaired.  He testified that he went to the dentist to get 
his teeth fixed for a week and that he went to the doctor 
every day to check his head for swelling.  He further 
testified that he received shots in his neck for the pain.  
The veteran explained that what he was trying to do was 
combine four disabilities based upon being hit by the breaker 
bar - the neck condition, the head injury, the nasal injury, 
and the trauma to the teeth.  

The veteran also testified that the injury to his right knee 
resulted from a crash landing in service.  The veteran 
testified that prior to the knee replacement there was an 
altogether different accident.  This was when he went to Mayo 
Clinic on two occasions and the knee was aspirated.  His 
doctor in Oskaloosa also gave him a shot for the pain.  The 
veteran testified that when he was examined in Lincoln, 
Nebraska, (apparently his service separation examination) the 
doctor told him that his right knee condition could have been 
a direct result from the time he was in the military, but he 
did not know if anything had been written down about this.  
He recalled that at the time of his knee replacement he told 
the doctor about his injury in service but that the doctor 
did not attribute the knee disability to the accident in 
service.  The veteran also testified that most of the doctors 
who had checked him after service were dead or retired and 
that he had not been treated at any major medical facilities 
that might still have records until well after service.  

A supplemental statement of the case was issued in February 
2000 with the hearing officer's decision that new and 
material evidence had not been provided to reopen claims for 
the previously disallowed claims involving the right knee, 
traumatic loss of teeth and chronic sinusitis. 

The veteran submitted a letter in August 2000 again noting 
that previously he had been receiving $47.50 per month, and 
he was cut off in 1948.  He again reported that Dr. Baxly 
said he would have sinusitis for the rest of his life, and it 
would get worse as he got older, and in fact it had.  He was 
given the $47.50 per month for his medications.  But in 1948, 
for no reason at all, VA took it away from him and no matter 
how hard he tried he was not able to get it back.  He 
reported that VA said that, as he had both arms and both 
legs, they could see no reason to keep paying him for his 
head injury.  He said that the knee injury he received at the 
British Gold Coast was forgotten and that several times he 
had mentioned it to his doctor in Oskaloosa, Iowa.  The 
veteran reported that that this was the second time he was 
wounded, but he never received a Purple Heart for either 
time.  He wrote that after he was discharged he still had a 
lot of swelling on his head, and that to this day his neck is 
still a mess, and his sinusitis is so bad that at times he 
can hardly breathe.  

In his August 2000 letter, the veteran recalled that when he 
was about to catch a plane to return to the United States, he 
stopped by his commanding officer's office to pick up his 
orders.  He told his Major that he was not ready to go home, 
showing him his head and neck injury, his shoulder that was 
black and blue from an accident while working on a plane, and 
all the teeth he had knocked out when he got hit in the head 
at the airfield in Asmara, Ethiopia.  The veteran was then 
scratched from the flight so he could stay at the base to get 
his teeth fixed.  Later that night he learned that the plane 
had crash-landed on an island and everyone was killed.  The 
veteran reported that all of his records of foreign service 
were on that plane because he had delivered them to the 
officer in charge of the flight in a brown envelope, which he 
was to have picked up in Florida the following week.  The 
veteran thought that this could be why the military could not 
find any overseas records on him.  The veteran claimed that 
he had sinusitis all his life because of his head injury, and 
that his right leg would never be the same.  

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances and has eliminated the concept of a well-
grounded claim, thus superceding the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

In this case, the RO found that the claims for service 
connection for a chronic neck condition, a head injury, and a 
nasal injury were not well grounded; nevertheless, as will be 
explained, the RO met its obligations under the new 
legislation.  In December 1998, the RO notified the veteran 
that if he desired to reopen his claim he was to use an 
enclosed VA Form 21-4138, statement in support of claim, and 
tell the RO exactly what he was claiming.  The veteran was 
also notified that it would be helpful to tell when and where 
he had received treatment for whatever disabilities he 
claimed.  The RO wrote to the veteran in February 1999 
explaining to him that the prior decision denying service 
connection for a right knee condition, loss of teeth, and 
sinusitis was final.  The veteran was notified as to the type 
of evidence needed to reopen the claim.  The RO wrote to the 
veteran in February 1999 notifying him that additional 
information was required regarding his claim for service-
connected VA benefits for his neck condition.  The RO 
explained the type of evidence needed and that VA would 
assist in the securing of identified evidence.  The veteran 
was also provided a copy of the May 1999 rating decision and 
a statement and supplemental statement of the case, which in 
combination provided the applicable law and regulations, the 
evidence of record and the basis for the RO's decision.  
Thus, VA's duty to notify has been satisfied.  

In regard to the duty to assist in obtaining evidence, the 
veteran's service medical and dental records have been 
obtained as have VA and available private medical records.  
The veteran was afforded a hearing at which testimony and 
argument were presented.   Although the RO denied the claims 
for a chronic neck condition, a head injury and a nasal 
injury as not well grounded and did not afford the veteran an 
examination or obtain a medical opinion, the Board concludes 
that this matter does not need to be remanded.  
Significantly, no additional available evidence has been 
identified by the veteran as relevant to the issues on 
appeal.  The regulations also provide that in a claim for 
disability compensation, VA will provide a medical 
examination or obtain a medical opinion if VA determines it 
is necessary to decide the claim.  A medical examination or 
opinion is necessary if the evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but (A) contains competent lay or medical evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (B) establishes that 
the veteran suffered an event, injury or disease in service, 
or has disease or symptoms listed in §§ 3.309, 3.313, 3.316 
and 3.317 manifested during an applicable presumptive period 
provided that the claimant has the required service or 
triggering event to qualify for the presumption; and  (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury or disease or 
with another service-connected disability.  These provisions 
apply to a claim to reopen a finally adjudicated claim only 
if new and material evidence is presented or secured.  66 
Fed. Reg. 45630-45632 (August 29, 2001), to be codified at 
38 C.F.R. § 3.159.   For reasons that will be explained 
below, a medical examination or opinion is not needed to 
decide the veteran's claims.  
Thus the duty to assist has been satisfied and the veteran 
will not be prejudiced by the Board deciding the merits of 
his claim without remanding the case to the RO for 
consideration under the new legislation.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

Legal Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).

Determinations of service connection are based on a review of 
the entire record.  38 C.F.R. § 3.303 (2000).  The United 
States Court of Appeals for Veterans Claims (Court) has 
stated that "[I]n order to prevail on the issue of service 
connection . . . there must be medical evidence of a current 
disability [citation omitted]; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  
The credibility of the evidence is not presumed at the merits 
stage.  Hickson at 253; see also Pond v. West, 12 Vet. App. 
341, 346 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).

As factfinder, the Board is required to weigh and analyze all 
the evidence of record and to make determinations as to the 
credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. §§ 
3.102, 4.3 (2000).

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal. 38 C.F.R. §§ 20.200, 20.302.  Absent an appeal, a 
decision of a duly constituted rating agency or other agency 
of original jurisdiction shall be final and binding on all VA 
field offices as to conclusions based on evidence on file at 
the time VA issues written notification in accordance with 38 
U.S.C.A. § 5104 (West 1991).  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. § 20.1103 (2000).  If a claim of entitlement 
to service connection has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 1991); 
see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  However, lay assertions of medical causation cannot 
serve as the predicate to reopen a claim under § 5108.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  In addition, 
all of the evidence received since the last final 
disallowance shall be considered in making the determination.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  

Where there is a chronic disease shown as such in service, or 
within any applicable presumptive period under 38 C.F.R. 
§ 3.307, so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (2000).  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b)(2000).

The Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
provides evaluations for dental conditions considered 
disabling in nature.  (See § 4.150, Schedule of ratings-
dental and oral conditions.)  The loss of teeth can be 
compensably service connected only if such loss is, among 
other things, "due to loss of substance of body of maxilla or 
mandible without loss of continuity."  38 C.F.R. § 4.150 
Diagnostic Code (DC) 9913 (2000).  The maxilla is one of the 
bones forming the upper jaw, and the mandible is the bone of 
the lower jaw.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 994, 
984 (28th ed. 1994) 

There are other dental conditions, however, which are not 
considered disabling and thus do not generally fall under the 
purview of § 4.150.  The issue of service connection arises 
for these conditions only for the purpose of determining 
eligibility for outpatient dental treatment.

During the pending appeal, selected VA regulations governing 
dental claims were revised for purposes of clarification, 
effective June 8, 1999.  The substance of the old and new 
regulations, as applicable to the veteran's claim, remains 
essentially the same.  See 62 Fed. Reg. 8,201 (Feb. 24, 1997) 
(proposed rule), and 64 Fed Reg. 30,392 (June 8, 1999) (final 
rule) (this amendment clarified requirements for service 
connection for dental conditions). 

With respect to the issue of service connection for a dental 
condition for purposes of compensation, under the old 
regulation, now deleted, certain dental conditions, including 
periodontal disease, treatable carious teeth, and replaceable 
missing teeth (i.e. with a bridge or denture), are not 
considered disabling, and may be service connected solely for 
the purpose of determining entitlement to VA dental 
examination or outpatient dental treatment under the 
provisions of 38 C.F.R. §§ 17.120 or 17.123.  38 C.F.R. § 
4.149 (1999).

The new regulation provides that noncompensable dental 
conditions; i.e., treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, periodontal 
disease (pyorrhea), and Vincent's stomatitis are not 
disabling conditions for VA compensation purposes, and may be 
considered service connected solely for the purpose of 
determining entitlement to VA dental examinations or 
outpatient dental treatment under the provisions of 38 C.F.R. 
§ 17.161.  38 C.F.R. § 3.381 (2000).

Under applicable law and regulations, a veteran is entitled 
to VA outpatient dental treatment if he qualifies under one 
of the categories outlined in 38 U.S.C.A. § 1712(b) (West 
1991) and 38 C.F.R. § 17.161 (2000).

The provisions of 38 U.S.C.A. § 1712 specify that veterans 
with non-compensable service-connected dental conditions are 
entitled to a one-time correction of the dental condition 
provided that certain requirements are met, including 
application for dental treatment made within 90 days of 
service discharge.  Following completion of this initial 
care, subsequent additional treatment may be provided in 
certain other cases, i.e., if the veteran was a prisoner of 
war, if the dental condition or disability is due to combat 
or other in-service trauma, or if the veteran has service-
connected disabilities rated at 100 percent. 

For these purposes, the term "service trauma" does not 
include the intended effects of therapy or restorative dental 
care and treatment provided during a veteran's military 
service.  VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).  In 
essence, the significance of a finding that a noncompensable 
service-connected dental condition is due to dental trauma, 
as opposed to other causes, is that VA provides any 
reasonably necessary dental treatment, without time 
limitations, for conditions which are attributable to the 
service trauma, whereas other service-connected 
noncompensable dental conditions are typically subject to 
limitations of one-time treatment and timely application 
after service.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

Analysis

The veteran field an initial claim for VA disability benefits 
in June 1946, shortly after service, and mentioned only 
malaria and that he had received a three tooth stationary 
dental bridge in service.  The veteran also sent the VA a 
letter in June 1946 in which the only disability he cited was 
malaria.  He also mentioned some of the conditions of his 
duty in Africa but he said nothing of any facial or leg 
injury or any accidents.  In fact, the disabilities now at 
issue were not mentioned until decades after service.  

Although the veteran has alleged that the card he submitted 
was received when he was awarded a permanent partial 
disability of $47.50 a month at separation from service and 
that such was to pay for expenses he would have for his nasal 
and neck injuries, this is unsupported by the record.  He 
claims that a doctor at the base, Dr. Baxly, told him that he 
was giving the veteran a permanent partial disability of 
$47.50.  According to the veteran, this benefit was 
terminated in 1948, and although he tried to have it 
reinstated, VA said that there was no reason to keep paying 
him for a head injury.  This also is not consistent with the 
record.  

Based on the veteran's June 1946 claim for disability 
benefits resulting from military service, service connection 
was granted for malaria and a 10 percent rating was assigned 
from July 1946.  The RO notified the veteran of the award and 
that he would be receiving $11.50 monthly.  In September 1946 
he sent a letter to the RO stating that he believed he was 
entitled to more money and discussing some symptoms of 
malaria.  Once again, he said nothing of any other 
disabilities.  The RO answered his letter, explaining how 
malaria was rated.  Thus, there is no support for his 
allegation that he was being paid for multiple disabilities.  
He was being paid only for malaria and the RO told him why 
his rating was reduced. In August 1997 the veteran's rating 
was reduced to zero percent because there was no medical 
evidence of a relapse during the past year.  Prior to that 
time the RO had advised the veteran of the proposed reduction 
and of the evidence that would support a compensable rating.  
The veteran did not submit any such evidence. At the time of 
reduction the veteran's compensation was $13.80 a month.  The 
veteran also had been granted service connection for anxiety 
but that disorder was rated zero percent and he was not being 
paid for it.  Accordingly, the veteran's account of receiving 
$47.50 from VA for a neck, leg and or head injuries is not 
credible.  Additionally, although the veteran claims to have 
been awarded a permanent partial disability of $47.50 by Dr. 
Baxly, his service medical records only show that he was seen 
by Dr. Baxly for an abscessed tooth.  In any event, VA 
disability benefits are awarded by VA and not by service 
medical doctors.  The veteran was also found by VA to be 
entitled to treatment, but not compensation, for several 
teeth which were service connected.  

In the course of the recent claims the veteran at first 
suggested and then concluded that his overseas military 
records were on an aircraft that crashed.  However, his 
service medical records are in his claims folder.  Those 
records include reports of examinations at service entrance 
and discharge, and various outpatient and inpatient records 
pertaining to the time he was overseas.  While a reply from 
National Personnel Records Center (NPRC) indicates that if 
medical records for the veteran were at NPRC in July 1973, 
they might have been destroyed, the veteran's medical records 
were transferred to VA at the time of his prior claims in the 
1940's, decades before the 1973 fire.  
I.  Reopening final claims

In January 1997, the RO denied service connection for a right 
knee condition, loss of teeth claimed due to trauma, and 
sinusitis on the basis that the claims were not well 
grounded.  The veteran was provided notice of the decision 
and his appellate rights.  He filed a notice of disagreement 
and a statement of the case was issued; however, he did not 
file a substantive appeal.  Therefore, the January 1997 
rating decision became final and new and material evidence is 
needed to reopen the claim.  38 U.S.C.A. §§ 5108, 7105 (West 
1991 & Supp. 1997).   

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996) (table)).  Rather, it is each of the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Evans, at 284.  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (2000). Although the new and material criteria 
recently have been revised, the new criteria are more 
restrictive and will not be considered.  Thus, the veteran is 
not prejudiced by the Board deciding this matter without 
remanding the case.   

Since the RO's final decision in January 1997, additional 
evidence has been added to the record in conjunction with the 
veteran's attempt to reopen his claims.  The additional 
evidence includes a copy of a compensation card assigned at 
the time of his initial claim in the 1940's, private medical 
records, the report of a  VA examination in February 1999, 
outpatient treatment records from the Phoenix VAMC, testimony 
at the January 2000 personal hearing, and various letters and 
statements written by the veteran.  

The copy of a compensation card assigned at the time of the 
veteran's initial claim in the 1940s is a duplicate of 
evidence submitted with his prior claim.  Thus, it clearly is 
not new.  Although the veteran contends that it was to pay 
for expenses on his nose and neck, it appears to only be the 
acknowledgment of receipt of his claim and the assignment of 
a "C" number.  

The VA examination in February 1999 was for malaria and the 
report of findings is not probative to the present claims.  
Evidence not probative to the issues on appeal clearly is not 
new and material evidence.

In the veteran's additional statements, letters and testimony 
in support of his claim, he states, in essence, that during 
service, he was hit in the mouth by a wrench or breaker bar 
and as a result suffered loss of teeth due to trauma and 
injured his sinuses and that his current sinusitis is related 
to his period of active service.  In addition, the veteran 
contends that he incurred a right knee injury during military 
service and that his current right knee condition is a 
residual of that injury.  In this regard, lay persons are 
competent to report observable features or symptoms of an 
injury or illness.  Layno v. Brown, 6 Vet. App. 465 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  
However, when the determinative issue involves a question of 
medical causation, only individuals possessing specialized 
training and knowledge are competent to render an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence 
does not show that the veteran possesses medical expertise, 
nor is it contended otherwise.  Therefore, his opinion that 
his current disabilities are related to any in-service injury 
is not competent evidence.  In any event, his statements and 
history of his alleged in-service injuries were previously 
considered and rejected.  Mere reiterations of previous 
contentions on which his prior claim was based, the veteran's 
statements and testimony are not new within the meaning of 
38 C.F.R. § 3.156.  


A.  Loss of teeth due to trauma

The basis for the January 1997 denial of service connection 
for loss of teeth due to trauma was that no complicating 
condition subject to service connection was shown.  Dental 
treatment in service was shown to be limited to conditions 
affecting only the teeth or gums and not due to trauma. 

The veteran contends that he was hit in the mouth in service 
knocking out several (variously claimed as four, five, or six 
front teeth) teeth for which service connection should be 
granted.  Service connection was granted for three missing 
teeth in 1947; however, those missing teeth are not a 
disability for which compensation can be paid.  In regard to 
the claimed dental trauma that reportedly occurred when he 
was struck by a wrench and/or a "breaker bar," this was 
first mentioned more than 40 years after service and is not 
supported by any of the service medical records.  To the 
contrary, the service entrance examination report shows that 
the veteran was missing the upper R 2 tooth upon entering 
service, and a notation on the dental chart indicates that he 
had a serviceable fixed bridge involving the missing tooth 
and the adjacent, R 3, tooth.  The service medical evidence 
also shows that he had an upper front tooth (R 1) extracted 
during service.  This was necessitated by an abscess of 
undetermined cause, not an injury.  Although he was given a 
new bridge shortly before his separation from service, it was 
at Rosecrans Field, after his return to the United States, 
not before. It replaced the bridge that he had on entering 
service and the encompassed the two additional missing teeth, 
L1 and R 1.  

In the veteran's claim filed in 1946 he mentioned a three-
tooth fixed bridge that he had been given in service.  This 
appears to have been accurate.  In any event, the service 
medical evidence, which was previously considered, clearly 
shows that one tooth was missing at entrance and other was 
extracted during service due to an abscess.  The third tooth 
that was missing at separation was characterized as maybe 
restorable at service entrance and apparently it was 
extracted during service.  The veteran's claim that he had 
significant facial trauma in service that resulted in the 
loss of three or more upper front teeth not only is 
unsupported by the service medical evidence but is shown to 
be incorrect and implausible.  Accordingly, the allegation of 
significant facial trauma in service, which was expressed and 
considered prior to the January 1997 rating decision, is not 
credible.  

No new evidence to show that the veteran sustained dental 
trauma resulting in a compensable dental condition has been 
submitted or secured since the January 1997 rating decision.  
The only relevant additional evidence is in the form of 
statements and testimony by the veteran in which he continues 
to allege that multiple teeth were knocked out when he was 
hit with a wrench (or breaker bar) while working on an 
aircraft engine in service.  Those statements and testimony, 
which are inconsistent as to how many teeth the veteran is 
claiming were knocked out, merely reiterate previously 
considered statements.  Thus, the Board concludes that there 
is no new and material evidence to reopen this claim. 

Although it is unclear whether the RO considered the change 
in the dental regulations, the Board concludes that this was 
not prejudicial to the veteran, since the change has no 
effect on the outcome of his claim.  See Edenfield v. Brown, 
8 Vet. App. 384 (1995); Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Both the old and new regulations clearly provide 
that treatable carious teeth, replaceable missing teeth, and 
periodontal disease are not disabling conditions and may be 
considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment.  See 38 C.F.R. § 4.149 (1998) and 38 C.F.R. 
§ 3.381 (2000)).  Thus, the Board finds that it is not 
necessary to remand the matter for the issuance of a 
supplemental statement of the case concerning the regulatory 
change.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

B.  Sinusitis

The basis for the January 1997 denial for sinusitis was that 
service medical records were negative for any complaints, 
treatment or findings referable to sinusitis and no chronic 
sinusitis was found on the separation examination.  Although 
the September 1996 VA examination report showed a current 
disability of maxillary and ethmoidal sinusitis, there was no 
evidence that sinusitis was incurred in or aggravated by 
military service.  The evidence on file at the time of the 
prior rating decision included the service medical records 
which, while noting treatment on a few occasions for 
nasopharyngitis, do not document sinusitis either during 
service or at separation.  Nor did the veteran mention 
sinusitis in his initial claim for VA benefits or for decades 
thereafter.  The medical evidence on file in January 1997 
first shows sinusitis approximately 50 years after service 
and does not link it to service in any way.  The veteran's 
account at the September 1996 VA examination of attributing 
his sinus problems to an episode in service when a wrench 
flew out of his hands and struck him in the head, is not 
competent evidence.  The veteran, as a lay person, is not 
qualified to determine the etiology of his sinusitis, and his 
accounts of the claimed head trauma are rejected in view of 
his allegations that several teeth were knocked out, which 
has been shown to be untrue.  Additionally, there is no 
service medical evidence of any other indicia of a severe 
head injury during service, such as swelling, discoloration, 
scarring or the like.  Any statements that a doctor in 
service told him he had or would have sinus problems due to 
the alleged head injury also does not constitute medical 
evidence.  

The additional evidence submitted since the January 1997 
rating decision includes treatment records from Drs. Safarian 
and Gay that show treatment for sinus congestion and other 
disorders.  Treatment records from the Phoenix VAMC also show 
treatment for sinus congestion.  These records do not 
indicate that the veteran suffered sinusitis in service nor 
do they contain any competent medical evidence linking the 
current sinusitis to the purported head injury or to service 
in any other way.  This evidence showing a current sinus 
disorder is cumulative of previously considered evidence and 
not "new" for purposes of reopening the claim.  See Vargas-
Gonzalez v. West, 12 Vet. App. 321 (1999). 

Dr. Bansburg's treatment records in 1995 are for a sore 
throat and a septal deformity with corrective surgery 
suggested.  Although Dr. Bansburg noted a septal deformity in 
1995, he did not link it to service or link sinusitis to the 
septal deformity.  

As we have determined that the evidence presented or secured 
since the prior final disallowance of the claim is not new 
and material evidence, it will not serve as a basis for 
reopening the claim.   

C.  Right knee disorder

The basis for the January 1997 denial for a right knee 
disability was that service medical records were negative for 
any complaints, treatment or findings referable to a right 
knee condition.  The service medical records are not only 
silent for any knee injury or complaints, but the veteran was 
noted to have no musculoskeletal defects when he was examined 
for separation and he gave no history of a knee injury at 
that time.  He also did not mention any knee disability in 
his initial claim filed in 1946 or for decades thereafter.  
At the time of the January 1997 rating decision, there was of 
record a 1959 report from Dr. Leavitt, noting that the 
veteran "recently" had had an acute, traumatic swelling of 
the right knee.  "Recently" could not reasonably be 
construed as in proximity to service and nothing in the 
statement referred to service in any way.  The RO also 
considered the 1995 Mayo Clinic records showing that the 
veteran reported having had right knee discomfort "for many 
years, originating from an injury during World War II."  
Clearly that information was based on history given by the 
veteran since there is no documentation of any injury during 
service or any documented history of knee discomfort for 
"many years" prior to 1995.  The RO also considered the 
August 1996 VA examination report which reflects the 
veteran's account of having injured his right knee in service 
in 1943, which reportedly was treated with wrapping, and of 
suffering increasing pain and dysfunction until he underwent 
total knee replacement in 1995.  

The evidence received since the final rating decision 
includes treatment records from Drs. Safarian, Gay and 
Bansburg which are for other disorders and are not probative 
to this issue.  The veteran's personal hearing testimony 
suggests that sustained an injury in "an altogether 
different accident" for which he apparently went to the Mayo 
Clinic.  However, he also testified that he had had knee 
problems for 50 years and that a doctor in Lincoln, Nebraska, 
apparently at the service separation examination, had told 
him that his right knee condition could have resulted from 
his military service.  This testimony is not sufficient to 
reopen the claim inasmuch as the veteran's recollection of 
what a doctor purportedly told him more than 50 years ago is 
not the equivalent of medical evidence and lay assertions of 
medical causation cannot serve as the predicate to reopen a 
claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  The veteran also testified that although he had told 
the doctor who performed the total knee replacement about the 
claimed injury in service, that doctor did not relate the 
right knee disability to the claimed trauma in service.   
Finally, the VA outpatient treatment records show treatment 
for unrelated disorders and are not probative to this issue.  

As explained above, the additional evidence presented or 
secured since the prior final disallowance of the claim is 
not new and material and will not serve as a basis for 
reopening the claim.  


II.  Service connection claims

At the veteran's personal hearing at the RO in January 2000, 
he explained that when he sustained facial/dental trauma in 
service, he also incurred a neck condition, a head injury and 
a nasal injury.  However, his service medical records not 
only reflect no complaints or findings of the claimed neck, 
head or nasal disorders, but they also support the 
conclusion, as explained above, that the claimed trauma did 
not occur.  Additionally, the veteran did not mention any of 
the claimed conditions when he filed his claim in 1946 or for 
many years thereafter.  

The veteran claims that Dr. Bansburg at the Mayo Clinic said 
that the blow that knocked out his teeth could have caused 
sinusitis, most of his head problems and a neck injury, but 
the records from Dr. Bansburg do not reflect a statement as 
to the etiology of sinusitis or head or neck problems.  
However, there is no need to ask Dr. Bansburg for an opinion 
inasmuch as any such opinion would be based on a history of 
trauma that the Board rejects.  The veteran also reported 
that several doctors have told him that a hard hit to the 
face, as he claims to have experienced in service, could have 
caused severe neck pain.  The veteran has not identified 
these doctors and a remand is not necessary to request that 
he supply this information as the medical opinions were based 
on an inaccurate history supplied by the veteran.  Thus, any 
such opinions would be of no probative value.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (the Board is not required 
to accept a medical opinion that is based on the veteran's 
recitation of medical history).  

A.  Chronic neck condition

Service medical records are negative for complaints or 
findings of a neck condition and such a disorder was not 
mentioned by the veteran until recently.  
The evidence shows that in May 1999, more than 50 years after 
service, the veteran sought medical treatment for neck pain 
claimed as due to trauma in military service.  The assessment 
was neck pain and X-rays showed spondylosis of the lower 
cervical spine, C5-C6-C7.  

The veteran claims that he incurred a neck injury when he 
sustained facial trauma that knocked out several teeth, but 
the alleged trauma has been discounted as not credible.  
Although the veteran has a current neck disability, there is 
no competent evidence of record relating it to service on any 
basis and any medical evidence attributing such a disability 
to the claimed in-service trauma would not be probative.  
Additionally, there is no credible and probative evidence of 
any continuity of cervical spine symptomatology over the 
years since service.  Not only was the veteran's 
musculoskeletal system found to have no defects o the 
separation examination, but also no relevant history was 
noted and he did not mention any neck symptoms until 
recently.  In view of these facts, it is not necessary to 
obtain a medical opinion addressing the question of whether 
spondylosis of the lower cervical spine is related to the 
veteran's remote period of service.  For these reasons the 
Board has determined that the preponderance of the evidence 
is against the claim of entitlement to service connection for 
a chronic neck condition. Since the evidence does not 
establish that the veteran suffered the claimed event/injury 
in service and does not indicate that any current neck 
disability may be associated with an established 
event/injury, an examination is not necessary. 


B.  Head injury

Service medical records are negative for any complaints or 
findings of a head injury in service.  Although the veteran 
has claimed that his head was swollen as a result of being 
hit in the mouth by a wrench or breaker bar, the Board does 
not find credible the veteran's account of such injury in 
light of the discussion above.  The service medical records 
only show some swelling associated with the dental abscess 
for which he underwent extraction of a tooth in service, and 
he also was treated for mumps which may have included 
swelling of his face.  

The credible and probative evidence does not show the 
incurrence of a head injury in service.  In addition, there 
is no evidence of a current disability as a residual of the 
claimed head injury in service.  In the absence of competent 
and probative evidence of a current disability or recurrent 
or persistent symptoms of disability, and since there is 
evidence showing that the veteran did not suffer the claimed 
event/injury in service, a VA examination or medical opinion 
is not necessary and the Board concludes that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a head injury.

C.  Nasal injury

Service medical records are negative for complaints or 
findings of a nasal injury and no nasal abnormality was noted 
on the separation examination.  Additionally, the veteran did 
not claim a nasal injury in his initial claim for VA 
disability benefits nor did he mention to VA until decades 
after service.  To the extent that he is alleging nasal 
trauma as a result of the claimed wrench/breaker bar 
incident, that history is found to be not credible.  However, 
the evidence does show that a septal deviation was noted on 
private examination in April 1995, although there is no 
mention in those records of any head/mouth or nasal injury in 
service or of any nasal symptoms dating back to service.  
Assuming that the veteran has a current septal deviation even 
though the September 1996 VA examiner found that the 
veteran's septum was fairly straight, there is no competent 
evidence or opinion relating it to service on any basis.  
Additionally, there is no credible and probative evidence 
that it had its onset during service.  Thus, the Board 
concludes that the preponderance of the competent and 
probative evidence is against the claim for service 
connection for a nasal injury and that it is not necessary to 
obtain a medical opinion on this matter since any such 
opinion would have to rely on a history given by the veteran 
addressing the question of whether a deviated nasal septum is 
related to the veteran's remote period of service.   


ORDER

New and material evidence not having been submitted, the 
appeal to reopen the veteran's claims of entitlement to 
service connection for a right knee condition, loss of teeth 
due to trauma, and sinusitis is denied.

Service connection for a chronic neck condition is denied.

Service connection for a head injury is denied.

Service connection for a nasal injury is denied.


		
	J. E. SHARP
	Member, Board of Veterans' Appeals

 

